Title: To James Madison from Francis Preston, 25 June 1816
From: Preston, Francis
To: Madison, James


        
          Dear sir
          Abingdon June 25th. 1816
        
        I once took the Liberty to empower you to receive some money in the City of Washington on U States Certificates in the name of Adam Hope,

which perhaps you may reccollect from the circumstance of my happening to be there myself before the money was drawn and getting you to go to the Bank to execute receipts. Those certificates are somehow or other mislaid—my impression is I either left them with you or with the Gentleman who paid me the money, and who I believe was Cashier to the Bank. My object now is to enquire of you if you have any reccollection of them and if you have to be so good as to inform me. I also wish to know, the name of the Gentleman with whom we done the bussiness in the Bank; I think it was Williamson.
        Please to present my Respects to Mrs. Madison and accept my best wishes for yourself.
        
          Frans Preston
        
      